internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-115317-99 date date old parent distributing controlled llc business m business n acquisition a acquisition b state x state y date this letter responds to your request dated date for rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date date date and date the information submitted is summarized below distributing is a state x corporation engaged in business m distributing is widely held and publicly traded and has a single class of voting common_stock outstanding distributing is the common parent of a consolidated_group of corporations which includes controlled and has a taxable_year ending december prior to date which is less than years before the date of your ruling_request for the proposed transaction distributing was a subsidiary of old parent on date plr-115317-99 old parent spun off distributing in a transaction intended to qualify as a tax free distribution under sec_355 and sec_368 the prior spin-off also on date old parent stock was acquired in acquisitions a and b the acquisitions in connection with the prior spin-off old parent transferred the stock of controlled to distributing no ruling letter was requested with respect to the prior spin-off controlled is a state x corporation engaged in business n controlled is a wholly owned subsidiary of distributing with a single class of voting common_stock outstanding and a taxable_year ending december controlled has one subsidiary llc which is a single member llc that is disregarded as a separate_entity for federal tax purposes financial information has been submitted indicating that distributing’s business m controlled’s business n and llc have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has received a letter from an investment banker advising distributing that to reduce distributing’s outstanding indebtedness to diminish the risk of default under an existing loan agreement and to raise working_capital to support the intended expansion of controlled’s business n distributing should offer common_stock of controlled to the public and then separate controlled from distributing’s consolidated_group the investment banker advised distributing that the proceeds from a public offering of controlled stock will be maximized if controlled is spun off and that a public offering of the stock of controlled will be a more effective way of raising capital for distributing than alternative methods a separate investment banker letter also specified that the proceeds from the public offering of controlled will be enhanced if llc were spun off to distributing prior to the public offering the letter stated that because llc is not engaged in business n controlled will be valued more accurately by investors if it is disaffiliated from llc accordingly the following transaction has been proposed controlled will transfer its ownership_interest in llc and the liabilities associated with llc including assets subject_to liabilities to a newly formed wholly owned subsidiary newco controlled will distribute all of its newco stock to distributing together with step the first spin-off distributing will issue up to of the stock of controlled in an initial_public_offering the ipo distributing will distribute pro_rata to its shareholders all of its shares of controlled common_stock which will represent at least of the total voting power and at least of the total number of shares of the controlled common_stock the second spin-off plr-115317-99 information has been submitted and a representation has been made indicating that at the time of the acquisitions distributing and its controlling shareholders did not intend to spin off controlled the following representations have been made in connection with the first spin-off a no part of the consideration distributed by controlled will be received by a shareholder as a creditor an employee or in any capacity other than that of a shareholder of controlled b the financial information submitted on behalf of controlled including the information submitted with respect to the operations of llc’s business is representative of controlled’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c following the proposed transaction controlled and newco will each continue the active_conduct of its business independently and with its separate employees d the distribution of the stock of newco will be carried out for the following corporate business_purpose to facilitate the ipo the distribution of the stock of newco is motivated in whole or substantial part by this corporate business_purpose e other than the dispositions of controlled stock pursuant to the ipo and the second spin-off there is no plan or intention by the shareholders or security holders of controlled to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either controlled or newco after the transaction f there is no plan or intention by either controlled or newco directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 g there is no plan or intention to liquidate either controlled or newco to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business h the total adjusted bases and the fair_market_value of the assets transferred to newco by controlled each equals or exceeds the sum of the liabilities assumed by newco plus any liabilities to which the transferred assets are subject the liabilities assumed by newco and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred i controlled neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction plr-115317-99 j no intercorporate debt will exist between controlled and newco at the time of or subsequent to the proposed transaction k immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations l payments made in connection with all continuing transactions if any between controlled and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv the following representations have been made in connection with the second spin-off n no part of the consideration distributed by distributing will be received by a shareholder as a creditor an employee or in any capacity other than that of a shareholder of distributing o the five years of financial information submitted on behalf of distributing and controlled is representative of their present operations and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statements submitted p following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees with the exception of certain management services that may be supplied by distributing to controlled q the distribution of the stock of controlled will be carried out for the following corporate business_purpose to facilitate the ipo for purposes of raising capital for the reduction of distributing’s debt and the expansion of controlled’s business n the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose r there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction s there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-115317-99 t there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business u distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction v no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed transaction w immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 x payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length y no two parties to the transaction are investment companies as defined in sec_368 and iv z at the time of the acquisitions distributing and its controlling shareholders determined immediately after each respective acquisition did not intend to effectuate the distribution of controlled stock aa the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above it is held with respect to the first spin-off as follows the transfer by controlled to newco described above in exchange for all the stock of newco and the assumption_of_liabilities followed by the distribution of newco stock to distributing will qualify as a reorganization within the meaning of sec_368 controlled and newco will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by controlled upon the transfer of assets to newco in exchange for newco stock and the assumption_of_liabilities sec_357 and sec_361 a plr-115317-99 no gain_or_loss will be recognized by newco on the receipt of assets in exchange for all the shares of newco sec_1032 the basis of the assets received by newco will be the same as the basis of such assets in the hands of controlled immediately prior to the transaction sec_362 the holding_period of each asset received by newco will include the period during which controlled held the asset sec_1223 no gain_or_loss will be recognized by controlled upon the distribution of its newco stock sec_361 no gain_or_loss will be recognized by distributing and no amount will be included in its income upon the receipt of the newco stock sec_355 distributing’s basis in the controlled stock and the newco stock will be the same as distributing’s aggregate basis in the controlled stock immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 distributing’s holding_period for the newco stock will include the period for which distributing held the controlled stock provided that such stock was held as a capital_asset by such shareholder on the day of distribution sec_1223 earnings_and_profits will be allocated between controlled and newco in accordance with sec_1_312-10 based solely on the information submitted and on the representations set forth above it is held with respect to the second spin-off as follows no gain_or_loss will be recognized by distributing upon the distribution of controlled stock to distributing’s shareholders sec_355 no gain_or_loss will be recognized by distributing’s shareholders and no amount will be included in their income upon the receipt of the controlled stock sec_355 the basis of the distributing stock and the controlled stock distributed in the transaction in the hands of each distributing shareholder after the distribution will be the same as the aggregate basis of the distributing stock held by such shareholder immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock in the hands of each distributing shareholder will include the period for which such shareholder held the distributing stock provided that the distributing stock was held as a capital_asset by such shareholder on the day of distribution sec_1223 plr-115317-99 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_1_312-10 and sec_1_1502-33 for purposes of sec_355 the acquisitions will not be considered part of a plan or series of transactions related to the second spin-off we express no opinion about the tax treatment of the transactions under other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings we specifically express no opinion about the tax treatment of the prior spin-off or the acquisitions except as provided in ruling concerning the second spin-off this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by michael j wilder assistant to the chief branch
